Citation Nr: 1103831	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-39 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to June 1979, 
including service in the Republic of Vietnam from January 1972 to 
July 1972 and the award of a Combat Infantry Badge.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the RO.  In a September 
2008 rating decision, the RO, in part, continued the Veteran's 30 
percent rating for PTSD.  Later, in a November 2008 rating 
decision issued in December 2008, the RO assigned a 50 percent 
rating for PTSD, effective May 27, 2008, the date of receipt of 
the claim.  In a September 2009 rating decision, the RO denied 
entitlement to a TDIU.  

In a December 2008 VA Form 9, the Veteran requested a Travel 
Board hearing.  In January 2009, he and his representative 
withdrew the hearing request.  See 38 C.F.R. § 20.704 (2008).

Finally, the Board notes that the Veteran was denied entitlement 
to service connection for an aortic valve condition in an April 
2008 rating decision.  The provisions governing service 
connection on a presumptive basis due to exposure to herbicides 
were recently revised to add ischemic heart disease, including 
coronary artery disease (CAD).  See 75 Fed. Reg. 53,202-53,216, 
53,205 (Aug. 31, 2010).  The results of a September 2008 VA 
cardiac assessment reflects a diagnosis of non-obstructive CAD.  
Thus, the Board finds that entitlement to service 
connection for ischemia heart disease has been raised, but 
this issue is not on appeal and has not been adjudicated 
by the agency of original jurisdiction (AOJ) since the 
last final denial in April 2008.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, his 
PTSD has been productive of such symptomatology as chronic sleep 
problems, hyperstartle response, hypervigilance, anger and 
irritability, avoidant behavior, disturbances of mood, 
depression, anxiety, difficulty concentrating, panic attacks, 
some obsessional rituals and impaired impulse control (verbal 
confrontations), isolation from others, occasional neglect of 
personal appearance and hygiene, some memory loss, and an 
inability to establish and maintain work and social 
relationships.  

2.  Resolving all reasonable doubt in the Veteran's favor, the 
evidence shows that the Veteran is unable to secure or follow a 
substantially gainful occupation, as a result of his service-
connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.125, 
4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU due to service-connected disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.341, 4.3, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2010), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (Apr. 30, 2008).

VA's notice requirements also apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In 
rating/TDIU cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Id.

The United States Court of Appeals for Veterans Claims (Court) 
held that to the extent possible the VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before an 
initial decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  However, VA's notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  The Court also had held that at a minimum, 
adequate VCAA notice in an increased rating claim required that 
VA notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life; (2) if the diagnostic code under which 
the claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening has 
on the claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) 
vacated in part by Vazquez-Flores v. Shinseki (Vazquez-
Flores II), 580 F.3d 1270 (Fed. Cir. 2009).  In the latter case, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overturned the requirement that VA provide 
notice that the claim could be substantiated by evidence of a 
disability's impact on daily life and that VA provide notice with 
regard to potential diagnostic code criteria (element 2).  

Initially, in light of the Board's favorable decision granting 
the Veteran a TDIU, the Board finds that all notification and 
development action needed to fairly adjudicate that claim has 
been accomplished. 

Collectively, in a July 2008 pre-rating letter and post-rating 
letters dated in October 2008 and April 2009, the RO provided 
notice to the Veteran regarding what information and evidence was 
needed to substantiate his claim for an increased rating, as well 
as what information and evidence must be submitted by him, and 
what information and evidence would be obtained by VA, consistent 
with the statutory and regulatory requirements and the holdings 
in Pelegrini, Dingess and Vazquez-Flores I and II.  In a March 
2009 pre-rating letter, the RO explained what information and 
evidence was needed to substantiate his claim for a TDIU, as well 
as what information and evidence must be submitted by him, and 
what information and evidence would be obtained by VA.  Further, 
in two SSOCs dated in September 2009 and another dated in 
February 2010, the RO readjudicated the increased rating claim.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective notice has the burden of 
showing how the defective notice was harmful).

The Board also finds that all relevant evidence necessary for an 
equitable resolution of the appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes the Veteran's service treatment records, available VA 
medical records, Social Security Administration (SSA) records, 
and statements from the Veteran and his spouse addressing the 
severity of his PTSD.  The Veteran was afforded VA examinations 
in August 2008 and May 2009.  The Board finds that these 
examinations, along with the other evidence of record, are 
adequate for rating purposes as all of the VA examiners reviewed 
the Veteran's medical records and provided a detailed clinical 
evaluation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Thus, the Board finds that no further assistance is warranted.  
Under these circumstances, the Board concludes that the Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his appeal.

II. Background

During an October 2006 VA PTSD examination, the Veteran 
complained of short temper, irritability, difficulty sleeping, 
intrusive memories of Vietnam, and anxiety.  When upset, he 
denied being prone to violence but would tend to become verbally 
upset and leave the situation.  He admitted to verbal 
confrontations when angry.  Although the Veteran left school in 
the 10th or 11th grade, he later obtained his GED.  He enrolled 
for only one semester at Central Texas University.  Post-service 
jobs included two years with Kraft Food Service, which he quit 
due to authoritarian problems; one year at the post office, which 
had too many rules and where he had authoritarian problems; and, 
since 1990, self-employment doing odds and ends (siding, 
remodeling, and residential makeovers).  The Veteran preferred 
having his own business because he could be his own boss and did 
not have to deal with people in authority and rules.  However, he 
admitted that this was not steady income because of weather 
issues.  He tried not to get into conflicts with his customers, 
but had done so in the past.  The Veteran was married at 16 to 
his first wife, to whom he remained married for 30 years.  He 
described having good relationships with his three remaining 
children, having raised his youngest two on his own for the past 
10 years.  However, according to the Veteran, his two oldest 
children created some stress for him.  His youngest daughter was 
21 years old and resided with the Veteran.  He married his second 
wife in 2004 and described this marriage as going well, denying 
any stress at the present time.  The Veteran reported that he had 
a couple of close friends whom he and his wife got together with 
occasionally.  He enjoyed riding his Harley with others and going 
to the casino.  The Veteran did not have many other hobbies or 
leisure pursuits.  When not working on a job, he spent his free 
time "piddling" around the house.   

On mental status examination, the Veteran was oriented to person, 
place and time.  He maintained good eye contact and responded in 
a logical manner.  His speech was normal and clear.  His thought 
process was goal-directed and thought content was without 
auditory or visual hallucinations or suicidal or homicidal 
ideations.  No inappropriate behavior was noted.  The Veteran had 
okay maintenance of personal hygiene and other basic activities 
of daily living.  He admitted to some memory impairment-
difficulty remembering the names of people whom he had known for 
a while and, at times, driving past the location where he 
intended to go.  His only obsessive or ritualistic behavior was 
checking locks and doors.  The Veteran reported occasional panic 
attacks and sometimes depressed mood, but more often anxious 
mood.  Impulse control was okay.  He enjoyed going to the casino 
to gamble, but this did not appear to be out of control.  The 
Veteran slept between 6 and 7 hours within a 24-hour period, 
sleeping 3 to 4 hours, at most, before waking up.  He reported 
difficulty staying asleep.  The Veteran complained of being tired 
and wanting to take naps.  He avoided trauma-related stimuli, 
such as, war movies, avoidance of places, markedly diminished 
interest or participation in activities (camping), feeling 
detached or estranged from others, and a sense of foreshortened 
future.  The Veteran complained of difficulty falling and staying 
asleep, difficulty concentrating and paying attention, 
hypervigilance, exaggerated startle response to loud, sudden or 
unfamiliar sounds.  The Veteran was diagnosed with PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 60-65 
due to PTSD (occasional panic attacks, few friends, conflicts 
with some customers, anxiety, difficulty sleeping, and difficulty 
concentrating).  

In an October 2006 rating decision issued in November 2006, the 
RO granted service connection for PTSD and assigned an initial 
rating of 30 percent, effective April 21, 2006, the date of 
receipt of the claim.  

In a March 2008 SSA Psychiatric Review Technique, a psychologist 
indicated that the Veteran's PTSD mildly limited his activities 
of daily living, maintaining social functioning and maintaining 
concentration, persistence or pace and had not resulted in 
repeated episodes of decompensation, each of extended duration.  
In support of this assessment, the psychologist noted that the 
Veteran had been diagnosed in the past with PTSD; however, it 
appeared that he did not receive any active treatment for it.  
Moreover, the Veteran did not indicate any limitations 
attributable to it on his disability application nor were any 
symptoms noted during the disability interview.  Current 
activities of daily living showed that the Veteran could manage 
money, played poker with friends on a weekly basis, did errands, 
read, socialized with neighbors, used a computer and drove.  His 
wife reported that the Veteran went to church and auctions with 
her and followed directions very well.  Based on this, a current 
psychiatric examination was not warranted.  A subsequent SSA 
decision, which included VA medical records from October 2006 to 
December 2008, determined that the Veteran had been unemployable 
since April 23, 2008, partly due to his PTSD.  It was pointed out 
that, due to PTSD, the Veteran could have difficulty performing 
detailed work or complex tasks, such as, supervising employees, 
detailed recordkeeping, planning, scheduling, supervising, report 
writing, and complex decision making; however, the evidence 
supported that he retained the ability to perform activities 
commensurate with the mental demands of unskilled work.

In May 2008, the Veteran filed a claim for an increased rating 
for PTSD.  

An August 14, 2008, mental health nursing note reflects the 
Veteran's reports of increasing anxiety attacks.  "I blow up on 
the wife more than anybody."  "Fidgety I can't sit still, can't 
wait in line, can't be around people."  "Short winded-can't 
work-No hobbies, don't drink, don't do drugs, I'm bored I 
guess."  He complained of poor sleep-getting up a couple times 
nightly-not sure what woke him up.  He was not aware of 
nightmares and he denied night sweats.  The Veteran reported that 
the only people he can talk about his PTSD with are people who 
have been there, adding that he had some buddies he came back 
with that he could talk to.  The Veteran denied VA treatment for 
PTSD.  He was anxious and initially skittish during the 
interview.  The Veteran was skeptical of psychiatry in general, 
but gruffly personable.  He was dressed casually in jean shorts, 
a Harley T-shirt and tennis shoes.  He looked about his stated 
age with ruddy skin tone.  A sense of humor was noted 
occasionally.  The Veteran had been a vinyl siding and 
replacement window tech for 25 years, but had to quit due to 
physical limits from a heart condition in 2007.  He was very 
upset about inability to work.  His wife was very supportive of 
him getting treatment and taking medication.  On mental status 
examination, the Veteran was alert and oriented.  He denied 
suicidal ideation, auditory and visual hallucinations or 
delusions.  The Veteran reported occasional homicidal ideation 
with no intent at all to act on it.  He reported being anxious 
much of the time with trouble sleeping and being easily angered.  
He had driven himself over today, which was stressful, but he 
still was able to manage it when he needed to.  A VA psychiatry 
progress note the same day shows complaints of anxiety/panic 
attacks-onset and/or aggravation after finding out that he had 
aortic valve disease.  He could only talk to other combat troops 
about PTSD issues and could not tolerate others messing with that 
issue.  The impression was PTSD, complicated by increased panic 
symptoms secondary to stress of cardiovascular issues.  A GAF 
score of 60 was assigned.

During a follow-up four days later, the Veteran reported sleeping 
much better and complained of many trivial irritations, for 
example, people letting others out at mall driveways or delaying 
him from paying if in line at QT.  He had seemed more irritable 
the past weekend but his wife of five years said that he had 
always been that way and that it had been no different the past 
weekend.  The Veteran never could tolerate the frustration of 
working with others, even prior to his heart disease-induced 
retirement a year ago.  He had trouble working with other 
carpenters, they never satisfied him; while others thought he was 
a perfectionist, but he never saw it that way.  In cafes, he 
always had had to sit with his back to wall ever since Vietnam.  
The Veteran is very sensitive about others bumping into him, 
hitting his chair or blocking his way in any manner or impeding 
his progress in any way.  He hates waiting in line.  The Veteran 
has agoraphobic issues, for example, can only sit in the back row 
at movies; last movie he went to was 12 years ago.  His mood had 
been better this weekend.  He no longer hand any ideas of killing 
himself.  The impression was PTSD-agoraphobic elements; 
perfectionistic.   

In a statement received on August 18, 2008, the Veteran's spouse 
indicated that his PTSD was progressing to the point that he was 
angry and mean almost all the time, noting that the smallest, 
most unimportant thing would cause an explosion.  For example, 
while putting their grandson to bed, she left the room to get his 
clothes for the next day, and because she left the room, the 
Veteran started ranting that she broke the routine and he stormed 
out of their grandson's room and down the hall to their bedroom, 
slamming the door and cursing her the entire time.  She recounted 
another incident, while playing blackjack, when the Veteran 
started harassing another man at their table because he was 
playing "stupid."  The situation escalated to the point that 
the Veteran became angrier and louder and stood up and pushed his 
chips in, mouthing the entire time, embarrassing her and telling 
her to come on because he was leaving.  When he goes to the VA 
Medical Center for appointment, most of the time he does not 
stay.  If he has to wait, he starts complaining loudly so that 
everyone can hear and he storms out of the clinic.  They cannot 
go anywhere without him making a scene.  The Veteran has poor 
relationships with most of his family.  He refused to talk to his 
two sisters because he feels that they treat him badly.  Two of 
his children don't want anything to do with him.  His mother 
lives a couple of miles from them, but he does not like her and 
rarely visits or calls her.  

The Veteran's spouse stated that their marriage was failing.  She 
felt that he was emotionally absent most of the time and never 
wanted to talk about anything important.  He made her feel guilty 
when she asks about insurance or cell phone bills because he got 
so defensive.  Recently, she had caught him telling little white 
lies to others and felt that he now was lying to her also.  The 
Veteran had no real friends; no one to talk to.  He and his best 
friend no longer speak because of money.  He did not like any of 
her family and he had thrown tantrums in front of her mother and 
sister so they are uneasy when they are around him.  He doesn't 
like her brothers.  At her brother's house on Mother's Day, 
because her sister-in-law did not offer him a drink when he 
walked in, the Veteran got mad, would not eat and they had to 
leave.  She drove the six hours home, while he sat in the back 
seat and, to punish her, tried to smoke in the car twice (which 
she cannot stand).  The Veteran's spouse stated that she was at 
the point that she did not want to be around him.  He turned 
everything around and blames her for the way he acts, when she 
has tried to talk to him about his behavior and how he is 
feeling.  When VAMC tells the Veteran to come back at 8 a.m. and 
be worked in for counseling, he refuses to wait.  The Veteran is 
very negative and nothing makes him happy.  She added that he had 
worked as a self-employed siding applicator for the past 20 years 
because he cannot work for anyone else.  Every job he has, he 
complains about something-the homeowner or the warehouse 
material distributor or their son-in-law who helps the Veteran 
whenever he can.  She did not know what the Veteran was doing 
with his money but he was not paying the warehouse bills.  She 
had to cash in a CD so the Veteran could pay the warehouse 
$10,000, in addition, to a $5,000 bad check to the warehouse that 
she had to cover out of their saving just a week before that.  
She added that she believed that he might be gambling.  The 
Veteran never feels well.  He does not sleep well and talks and 
hollers in his sleep, therefore she does not sleep well.  
Yesterday, the Veteran told her that his life was miserable.  She 
was miserable and wished that he would get help.

Two days later, during a VA examination, the Veteran reported 
that he was followed by a VA psychiatrist for medication therapy, 
which has helped him sleep better.  He stated that he had been 
completely unemployed since September 2007 due to aortic valve 
problems, for example, dizziness and shortness of breath, and 
PTSD symptoms.  Prior to that time, he had been self-employed, 
which varied from part-time to full-time (odd jobs and 
residential).  However, he admitted that he had had problems 
working an actual full-time job for an employer due to problems 
dealing with authority figures prior to September 2007.  The 
Veteran last worked for an employer in 1982 (warehouse work) due 
to having PTSD symptoms such as dealing with authority figures.  
In 1982, he walked out of the job in anger and has not been able 
to work for an employer since.  Due to PTSD, the Veteran reported 
that he has a limited capacity for showing and giving love to his 
wife, that is, his wife reported that he is emotionally absent 
most of the time.  She reported that the Veteran has anger 
outbursts, verbal confrontations/verbal aggression and then 
avoids her for a week after doing so.  Of his three remaining 
children, the two oldest "hate" him due to money.  The Veteran 
does not have any friends (only feels veterans that he served 
with that live a distance from him are friends).  He had played 
poker one a week for the last two months.  Currently, he drank 1/2 
to 1 glass of alcohol per month.  He admitted to anger outburst 
with his wife and other family members (for example, his mother) 
and with strangers (road rage).  The Veteran reported having had 
passive suicidal thoughts when viewing pictures of soldiers who 
have died, but he had not had active suicidal thoughts or 
attempts or intent.

On mental status examination, the Veteran was alert, cooperative, 
and oriented to person, place and time.  He maintained good eye 
contact and responded in a logical manner.  His speech was normal 
and clear.  His thought process was goal-directed and thought 
content was without auditory or visual hallucinations or suicidal 
or homicidal ideations.  No inappropriate behavior was noted.  
The Veteran had problems with maintenance of personal hygiene, 
for example, he shaved once every two weeks and his wife 
indicated that he did not bathe every day.  With regard to other 
basic activities of daily living, the Veteran did not grocery 
shop due to PTSD symptoms (for example, cannot tolerate standing 
in line); he had problems with eating (for example, his wife 
reported that the Veteran sometimes throws out an entire plate of 
food that she has prepared, only to come back later and eat a 
sandwich in his room and complain about not having been given 
dinner).  He admitted to some memory impairment-for example, he 
could not remember the event his wife described above about 
rejecting dinner and could not remember tasks he intended to do 
going from one room to another.  The only obsessive or 
ritualistic behavior was that he cannot tolerate a door being 
locked, for example, being locked out or encountering a locked 
door.  The Veteran reported twelve panic attacks in the last year 
and daily depressed and anxious mood.  He has anger outbursts.  
The Veteran also had difficulty falling and staying asleep, with 
medication he still had problems staying asleep every night due 
to PTSD, awakening his wife throughout the night due to 
restlessness and talking in his sleep.  Sometimes she cannot 
sleep with him, noting that she had not slept with him for the 
past two weeks.  The Veteran was diagnosed with PTSD related to 
combat experiences in Vietnam, for which he was assigned a GAF 
score of 45.  The examiner added that the GAF score was based on 
the following symptoms: daily depressed and anxious mood, no 
friends, unable to work a job for an employer since 1982, panic 
attacks, passive suicidal thoughts, problems with memory and 
activities of daily living, sleep disturbance, impulse control 
problems, and compulsive behavior.

During an August 28, 2008 psychiatry consult, the Veteran 
reported that he was on guard most of the time and that he got 
angry over small or simple things and usually took it out 
verbally on his wife.  His son-in-law who had just returned from 
Iraq was a trigger for him, as he liked to talk about his 
experiences and the Veteran did not want to hear it.  The Veteran 
was angry at the attention the Iraq and Afghanistan veterans were 
getting.  He was also concerned about possibly having open heart 
surgery.  The Veteran's PTSD symptoms vacillate and fluctuate 
based on psychosocial stressors, particularly those that evoke 
feelings of helplessness and hopelessness.  They also varied with 
anniversary reaction, internal/external trigger stimuli and his 
physical health.  The Veteran indicated that he was not sleeping 
well and was willing to take some medication for his anxiety and 
angry outbursts.  He denied suicidal or homicidal ideations.

In September 2008, the Veteran filed an informal claim for a 
TDIU, based on the August 2008 VA examiner's opinion that he was 
unemployable.

A December 22, 2008 VA psychiatry note reflects the Veteran's 
complaints of irritability, short fuse, and anger for no reason 
getting worse.  He reported that he was giving his wife PTSD 
symptoms, for example, she had started barking at him.  Tegretol 
would be tried in an effort to reduce irritability.  When seen at 
a follow-up nine days later, the Veteran's mood was anxious and 
he reported that his PTSD was getting worse, noting psychosocial 
stressors with regard to his son-in-law returning from Iraq.  He 
continued to have communication problems with his wife regarding 
his inability to show loving and caring feelings.  He reported 
having outbursts of anger over small and simple things and felt 
like he was walking point all the time with his spouse.  The 
Veteran felt that he was driving his wife crazy and was afraid 
that his marriage might end in divorce if this continues.  He 
reported that he was isolating more and tended to think about 
comrades who did not make it back from Vietnam.  When he 
isolates, the Veteran reported that he goes to his garage and 
stays for three or four day and then he feels better.  At times, 
he would rather be alone.  He continued to have problems with 
trust, eating out in restaurants, going to shopping malls and 
movies, and just being around people/crowds.  He denied being 
suicidal or homicidal.

A March 2009 VA psychiatry note reflects that the medications 
were helping him sleep and his irritability was somewhat less, 
but he still had a very short fuse, mostly since Vietnam.  He had 
irritability over little things, having to wait in line and minor 
stuff people say or do.  He tends to blow off his wife more than 
anyone.  

In May 2009, the Veteran was reexamined by the October 2006 VA 
examiner.  She noted that the Veteran has never been hospitalized 
for PTSD.  However, he did see a psychiatrist and a social worker 
at the Kansas City VA Medical Center (VAMC) for treatment of 
PTSD.  He had been prescribed citalopram, carbamazepine, 
quetiapine, clonazepam, and prazosin and stated that the 
medications worked well for him.  The Veteran is very irritable 
and cannot stand in lines.  He could not go shopping, but would 
wait outside when family was shopping, reporting that he went 
shopping once every two months and walks out after about 5 or 10 
minutes.  He cannot be around people.  The Veteran does not get 
along with family.  He angers easily and loses his patience.  He 
will walk away from an appointment if he is expected to wait past 
his appointment time.  The Veteran was angered about the Iraqi 
war and the difference between the wars.  He stated that Vietnam 
veterans were treated poorly and Iraqi veterans do not have to 
live in the conditions that he did and yet they are "catered 
to."  He makes sarcastic comments to others when he waits in 
line.  He gets into verbal confrontations at least twice a month.  
The Veteran cannot go into a restaurant without having his back 
to the wall.  He still startles easily at loud noises.  The 
Veteran had no friends.  He reported that he had not worked since 
September 2007, partly due to aortic valve disease, partly due to 
decreased business, and partly due to symptoms of PTSD.  The 
Veteran stated that he had not gotten paid for a few jobs he has 
done because he got into arguments with the homeowner and the 
homeowner refuses to pay.  He has been married to his current 
wife for five years and stated that he thought he has a good 
marriage.  However, his wife was tearful during this part of the 
discussion and reported that she does not feel appreciated by her 
husband, who is difficult to live with.  She explained that the 
Veteran loses his temper with her frequently and complains about 
her behavior or actions often.  Although the Veteran thought it 
was going okay, the VA examiner noted that the marriage appeared 
to be quite strained.  His wife appeared to be quite distressed 
in the marriage, becoming tearful during any discussion of their 
relationship and how the Veteran treats her.  He had no friends, 
hobbies, or leisure pursuits.  The Veteran use to play poker with 
others but no longer does.  He rarely leaves his home as he hates 
being around other people and gets into verbal confrontations 
frequently.  He no longer drives places due to reckless driving 
behavior.  The Veteran admitted to road rage.  His wife described 
two incidents in one week in which he made turns that almost hit 
another car.  Now, she does the driving.  The Veteran reported 
that he might have an occasional glass of wine with dinner.  He 
denied a history of problematic alcohol or drug use.  The Veteran 
gets into verbal confrontations at least twice a month.  Impulse 
problems are not as high as they could be since he tends to avoid 
people and isolate himself.  The Veteran had suicidal thoughts 
about twice a month without intent or plan.  He reported that he 
had called the suicide prevention hotline a couple of times in 
the last six months but hung up the phone before anyone answered 
for fear that they would not understand his situation.  

On mental status examination, the Veteran was alert, cooperative, 
and oriented to person, place and time.  He maintained good eye 
contact and responded in a logical manner.  His speech was normal 
and clear.  His thought process was goal-directed and thought 
content was without auditory or visual hallucinations or suicidal 
or homicidal ideations.  The Veteran was agitated and irritable 
and his affect was constricted.  No inappropriate behavior was 
noted.  The Veteran had okay maintenance of personal hygiene and 
other basic activities of daily living.  He admitted to some 
memory impairment-difficulty with short-term memory, misplaces 
things.  With regard to obsessive or ritualistic behavior, the 
Veteran reported that he needed to have things put back where 
they belong and that he gets upset with his wife for having a 
stack of books out or for not putting away a project that she has 
finished.  If something needs to get done, he will do it at that 
moment, no matter what time it is.  If a store is not open and he 
has to wait to purchase an item, he will continue to talk and 
talk about getting that item until he can get it done.  The 
Veteran reported daily panic attacks and daily depressed or 
anxious mood.  Due to sleep impairment, he was tired and 
irritable.  The diagnosis was PTSD.  The VA examiner added that 
the Veteran had inadequate social support and an estranged 
relationship with family of origin and, that because of his 
symptoms of PTSD, he was unable to work and had marital stress.  
He was assigned a GAF score of 45.  The examiner added that the 
GAF score was based on the following symptoms: no friends, unable 
to keep a job, suicidal ideation (called suicide prevention 
hotline a couple of times in the last few months), daily panic 
attacks, conflict with others, gets into verbal confrontations 
with others, restricted affect, circumstantial speech, depressed 
and anxious mood, sleep disturbance, and memory impairment.


III. Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating Disabilities, 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises 
as to which of two ratings apply under a particular diagnostic 
code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, separate ratings may be 
assigned for separate periods of time based on the facts found.  
This practice is known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is currently rated as 50 percent disabling 
under Diagnostic Code 9411.  The Board notes that psychiatric 
disabilities other than eating disorders are rated pursuant to 
the criteria for General Rating Formula.  See 38 C.F.R. § 4.130.  

Under the formula, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

When it is not possible to separate the effects of the service-
connected disability from a nonservice-connected condition, such 
signs and symptoms must be attributed to the service-connected 
disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a GAF 
score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 
and 4.126 (2009)), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is no 
question that the GAF score and interpretations of the score are 
important considerations in rating a psychiatric disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The evidence as 
described above reveals GAF scores ranging between 45 and 60 
during the appeal period.  The Board notes that a GAF score of 
51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peer or coworkers).  A score of 41-50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job), while a GAF score of 31 to 40 
indicates major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

The Board finds that based on the totality of the evidence and 
after resolving any reasonable doubt in favor of the Veteran, his 
PTSD more nearly approximates the criteria for a 70 percent 
rating, but no more, during the entire period in issue.  Thus, 
the Board concludes that staged ratings are not warranted.

The overall medical evidence reflects a level of impairment most 
consistent with the criteria for a 70 percent rating under 
Diagnostic Code 9411.  The medical record suggests that the 
Veteran's PTSD has caused occupational and social impairment with 
deficiencies in most areas, such as work, social relationships, 
thinking and mood.  During the period in issue, the Veteran has 
not been hospitalized for his PTSD.  But his PTSD has been 
manifested by such symptoms as: chronic sleep problems, 
hyperstartle response, hypervigilance, anger and irritability, 
avoidant behavior, disturbances of mood, depression, anxiety, 
difficulty concentrating, panic attacks, some obsessional rituals 
and impaired impulse control (verbal confrontations), isolation 
from others, occasional neglect of personal appearance and 
hygiene, some memory loss, and an inability to establish and 
maintain work and social relationships.

However, the preponderance of the evidence does not show that the 
Veteran's symptoms warrant a rating in excess of 70 percent for 
the time period in issue.  In this regard, the Board notes that 
the Veteran's PTSD generally has not been manifested by gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger of 
hurting self or others; inability to maintain minimal personal 
hygiene; disorientation to time or place; and memory loss for 
names of close relatives, own occupation, or own name, so as to 
warrant a 100 percent schedular rating.

TDIU

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a).  In exceptional circumstances, where the Veteran 
does not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

In the instant case the Veteran meets the schedular criteria for 
a TDIU pursuant to 38 C.F.R. § 4.16 due to his service-connected 
PTSD, which has been evaluated as 70 percent disabling.  Thus, 
the Veteran meets the schedular criteria outlined in 38 C.F.R. 
§ 4.16(a).  Furthermore, both the April 2008 and the May 2009 VA 
examiners, who, after reviewing the Veteran's treatment records 
and VA examination reports and examining the Veteran, maintain in 
various statements that the Veteran's PTSD alone has been 
seriously disabling so as to render him unemployable.  

Given that the Veteran meets the criteria outlined in 38 C.F.R. 
§ 4.16(a), and resolving all doubt in his favor, the Board 
concludes that a TDIU is warranted.  

IV. Other Considerations

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  The above 
determinations are based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of an 
evaluation higher than the 70 percent rating and the TDIU already 
assigned on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  The effects of his PTSD on employment are already 
considered in the assignment of a TDIU.  Moreover, the Veteran 
has never been hospitalized because of his PTSD, so as to 
otherwise render impractical the application of the regular 
schedular standards.  Accordingly, referral for extraschedular 
consideration is not warranted at this time.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  In the absence of evidence of such 
factors, the Board is not required to remand the claim to the RO 
for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

A 70 percent rating for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.  

A TDIU is granted; subject to the provisions governing the award 
of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


